This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. 36,334

 5 CHARLES TOWN,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Charles J. Gutierrez, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Will O’Connell, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                  MEMORANDUM OPINION

19 GARCIA, Judge.

20   {1}    Defendant has appealed from a conviction for aggravated battery. We
1 previously issued a notice of proposed summary disposition in which we proposed to

2 reject Defendant’s challenge to the sufficiency of the evidence, but to reverse in light

3 of an apparent evidentiary error. Defendant has filed a memorandum in support, and

4 the State has filed a memorandum indicating that it does not oppose.

5   {2}   Accordingly, for the reasons previously stated, we reverse and remand for

6 further proceedings.

7   {3}   IT IS SO ORDERED.

8                                                ________________________________
9                                                TIMOTHY L. GARCIA, Judge

10 WE CONCUR:


11 _______________________________
12 LINDA M. VANZI, Chief Judge


13 _______________________________
14 HENRY M. BOHNHOFF, Judge




                                             2